IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41854

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 790
                                                 )
       Plaintiff-Respondent,                     )     Filed: October 30, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
NIKKI DIANNE PRICE, aka, NIKKI                   )     THIS IS AN UNPUBLISHED
DIANNE DILLON,                                   )     OPINION AND SHALL NOT
                                                 )     BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Juneal C. Kerrick, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Nikki Dianne Price, was found guilty of possession of a controlled substance. Idaho
Code § 37-2732(c)(1). The district court sentenced Price to a unified sentence of seven years
with two years determinate. Price filed an Idaho Criminal Rule 35 motion, which the district
court denied. Price appeals asserting that the district court abused its discretion by denying her
Rule 35 motion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Gill, 150 Idaho 183, 186, 244 P.3d 1269, 1272 (Ct. App. 2010). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of


                                                1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new or additional information in support of
Price’s Rule 35 motion was presented, the district court did not abuse its discretion. For the
foregoing reasons, the district court’s order denying Price’s Rule 35 motion is affirmed.




                                                2